DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed June 22nd, 2022 have been entered. Claims 1-9, and 11 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Claim Objection, alongside each and every 103 Rejection previously set forth in the Non-Final Office Action mailed April 29th, 2022 and are hereby withdrawn in light of their correction. The claims are furthermore in condition for allowance alongside and provided the Examiner’s Amendment for a typographical error as set forth below is found acceptable to the applicant.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In claim 1 lines 15-16, the limitation “and each blocker units of the plurality of blocker units” should read as “and each blocker unit[[s]] of the plurality of blocker units”.
Such Examiner’s Amendment is set forth in accordance and congruity with the similar limitation in claim 1 line 16 ‘directly adjacent blocker unit of the plurality of blocker units’. Furthermore, applicant indicates in their Remarks (received June 22nd, 2022) that the claim should be ‘each blocker unit of the plurality of blocker units’. This is construed as authorization on applicant’s part for the above Examiner’s Amendment to conform with applicant’s original arguments and intentions received June 22nd, 2022 (Remarks: page 6).
Response to Arguments
Applicant’s arguments, see Remarks (pages 5-6), filed June 22nd, 2022, with respect to Claim Objections and 103 Rejections have been fully considered and are persuasive.  The Claim Objections and 103 Rejections of April 29th, 2022 has been withdrawn.
As Examiner indicated in the Final Office Action mailed April 29th, 2022 alongside the Examiner’s interview mailed July 20th, 2022 applicant’s transition to the language for each blocker member to be parallel to a directly adjacent blocker unit of the plurality of blocker units thoroughly overcame the prior art of record (the nearest in the prior Final Office Action directed toward a bellows like system that would be incapable of both having the plurality of blockers, first connecting unit, and second connecting units arranged as applicant claims while also facilitating the plurality of blocker units parallel and each blocker unit directly adjacent another parallel blocker unit of the plurality of blocker units/blocker member that is disposed to a side of one of the bed plates. Therefore, the 103 Rejection directed thereto is respectfully withdrawn. Furthermore, applicant’s amendment to claim 5 overcomes the previously set forth claim objection and is withdrawn in light of its correction.
Upon additional search and consideration and with enactment of the Examiner’s Amendment set forth above and rationales therefor, the claims are thereby found to be in condition for allowance as set forth below.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 necessitates among other features: An electrical bed, comprising: a frame including a plurality of bed stands; a plurality of bed plates disposed on the bed stands; a first connector including a first rotating member, a first connecting arm, a first transmission bar and a second connecting arm, wherein the first rotating member is pivotally connected with the first connecting arm; the first connecting arm is sleeved with the first transmission bar and fixed relative to each other, and the second connecting arm is sleeved with the first transmission bar and fixed relative to each other; the first rotating member abuts against one of the bed plates; a first driving unit fixedly connected with one of the bed stands and pivotally connected with the second connecting arm; and a blocker member disposed to a side of one of the bed plates, wherein the blocker member includes a plurality of blocker units, a first connecting unit and a second connecting unit, one end of the blocker units, one end of the first connecting unit and one end of the second connecting unit are pivotally connected to each other, and each blocker units of the plurality of blocker units is parallel to a directly adjacent blocker unit of the plurality of blocker units; wherein the first connecting unit is fixedly connected to the side of one of the bed plates, the second connecting unit is fixedly connected to the bed stands, and wherein the first driving unit is arranged to drive the first transmission bar to adjust one of the bed plates.
	Notably, those features bolded underlined and or italicized above overcame the current strongest art of record (Shimada in view of Gilmore). Where Shimada availed the various bed plates, actuator systems, the rotating members, and the transmission bar configuration. However, Shimada thoroughly lacked any disclosure of a blocker member, even more so a plurality of blocker member. This had necessitated Gilmore as the nearest possessing a plurality of blocker members. However, in light of applicant’s latest amendment, necessitating each blocker units of the plurality of blocker units is parallel to a directly adjacent blocker unit of the plurality of blocker units can no longer be anticipated or made obvious by a bellows type design blocker unit/member, as a bellows explicitly lacks parallel arrangement.
	Additional search was conducted concerning the blocker members themselves, resulting in the identification of Michael (German application/patent DE19532671A1) which availed a single blocker unit that was at least in a parallel arrangement with an adjacent blocker unit (with a total of two on either side on a respective bed plate). Kenichi (Korean Pub. No. 20010094982A) possessed similar disclosure of a single blocker unit/member on either side. However, upon careful examination of the language, particularly “parallel to a directly adjacent blocker unit”, it is considered that it would be unreasonable to construe the two blocker units of Michael and Kenichi as ‘a plurality of blocker units’ and where they are ‘directly adjacent’ while still holding to ‘a blocker member’ on either side. Notably because applicant’s specification amply apprises a person of ordinary skill in the art through explicit definition that the use of ‘directly’ should convey no intervening elements therebetween (Applicant’s Specification: paragraph 0011); wherein the bed plates of Michael and Kenichi both intervene the respective bed plates on either side. Further search and consideration was pursued under previously indicated references Michael and Kenichi but yielded no discernable art that better or further disclosed or taught upon a plurality of blocker members as part of a blocker member that is disposed on a side of the apparatus/bed plate. If Michael or Kenichi (or lesser cited arts) were to be combined to overcome the deficiencies of Shimada (as the primary reference) by modification or otherwise, there would still be necessitated a modification of the modifying reference (whether Michael or Kenichi) to thereby duplicate the single blocker unit of either modifying reference, and furthermore a degree of unpredictability in the lack of a reference that adequately and fairly disclosed a plurality of parallel, directly adjacent blocker units of at least one blocker unit, and would again necessitate impermissible hindsight in the absence of any art instructive thereto.
	It was contemplated potentially whether Michael or Kenichi could form the primary reference and a duplication of parts avail the plurality of blocker members. However, no art manifested in the course of exhausting the art that adequately disclosed a plurality of blocker members and moreover a set were each blocker unit of the plurality of blocker units was parallel and directly adjacent with another blocker unit of the plurality of blocker units, and suffered the same deficiency of unpredictability as previously stated in combination with the Shimada as the primary art. Furthermore, there is a degree of unpredictability in replacing all of Michael or Kenichi’s structural bodies to mirror Shimada’s with good cause for the numerous deficient systems therein (e.g. the transmission bar, the attachment of the actuator to the stands, the first rotating part abutting the back/underside of a bed part, the first and second connecting arms being sleeved and fixedly connected with the transmission bar). Therefore, it is considered that Michael and Kenichi (among others) are insufficient in addressing the deficiencies of the art in combination with other references and cannot reasonably anticipate or make obvious applicant’s invention without impermissible hindsight and/or unpredictability in combination with other known, searched, and exhausted references.
	While a number of references were located (such as portable shields) were located and cited in the Notice of References Cited, they were not in a condition or reasonable proximity to the art that a person of ordinary skill in the art would be inclined to incorporate them into a bedding assembly (with references spanning from watergun/firearm shields to window shields and hand shields for combat related measures).
	Therefore, upon exhausting the art, it is considered by Examiner for those reasons stated above that in consideration with deficiencies of the prior art, that applicant’s invention would be considered non-obvious in light of the prior art. Therefore, claim 1 is found to be allowable. Futhermore, because claim 1 is found to be allowable, claims 2-9, and 11 are likewise found to be allowable as dependent on an allowable antecedent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        8/15/2022